                              UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF ILLINOIS

 RONNIE TERRELL,

                   Plaintiff,

           v.                                                  Case No. 18-cv-710-JPG

 VIPIN SHAH, and JOHN DOE NURSE,

                   Defendants.

                                 MEMORANDUM AND ORDER

          This matter comes before the Court on the Report and Recommendation (“Report”) (Doc.

49) of Magistrate Judge Gilbert C. Sison recommending that the Court grant defendant Vipin

Shah’s motion for summary judgment (Doc. 41) or, alternatively, dismiss this case for lack of

prosecution pursuant to Federal Rule of Civil Procedure 41(b). No party has objected to the

Report.

          The Court may accept, reject or modify, in whole or in part, the findings or

recommendations of the magistrate judge in a report and recommendation. Fed. R. Civ. P.

72(b)(3). The Court must review de novo the portions of the report to which objections are

made. Id. “If no objection or only partial objection is made, the district court judge reviews

those unobjected portions for clear error.” Johnson v. Zema Sys. Corp., 170 F.3d 734, 739 (7th

Cir. 1999).

          The Court has received no objection to the Report. The Court has reviewed the entire

file and finds that the Report is not clearly erroneous. Accordingly, the Court hereby:

   •      ADOPTS the Report in its entirety (Doc. 49);

   •      GRANTS Shah’s motion for summary judgment (Doc. 41);

   •      Alternatively, DISMISSES this case with prejudice for lack of prosecution pursuant to
      Rule 41(b); and

  •   DIRECTS the Clerk of Court to enter judgment accordingly.

IT IS SO ORDERED.
DATED: December 2, 2019

                                        s/ J. Phil Gilbert
                                        J. PHIL GILBERT
                                        DISTRICT JUDGE
